Citation Nr: 1803834	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos, claimed as breathing problems.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from January 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2011.  A Statement of the Case (SOC) was issued in August 2012.  A timely substantive appeal was received in September 2012.

The appellant was scheduled for his requested travel Board hearing in January 2016, but he cancelled that hearing.  Absent a further hearing request from the appellant or his representative, the Board will proceed with consideration of the appeal based on the evidence of record.

In March 2015, the appellant designated the American Legion as his representative.  In a September 2016 letter, however, the American Legion stated that they could not represent the appellant in this appeal.  In a September 2016 letter, the Board contacted the appellant to clarify his representation.  The Board noted that if he did not respond, it would be assumed that he wished to have The American Legion be recognized as his representative.  The appellant did not respond.  Thereafter, in December 2017, the American Legion submitted an Informal Hearing Presentation with respect to the instant appeal, indicating a continued willingness to act as the appellant's representative in this appeal.  

As discussed in the REMAND section below, the Board finds that a timely NOD was received in September 2012 with regard to the February 2012 rating decision which denied reopening the claim of service connection for tinnitus.  As a Statement of the Case has not been issued with respect to this claim, the Board is required to remand the matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service connection for bilateral hearing loss.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  In a January 2007 rating decision, the RO denied reopening the previously denied claim of service connection for bilateral hearing loss and denied service connection for a respiratory disorder, claimed as breathing problems.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

3.  Evidence received since the final January 2007 rating decision denying service connection for a respiratory disorder relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for a respiratory disorder.

4.  Evidence received since the final January 2007 rating decision denying reopening of the previously denied claim of service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

5.  The appellant does not have a respiratory disorder which was caused by or incurred during active service, to include exposure to asbestos.

6.  The appellant does not currently have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The January 2007 rating decision denying reopening of the claim of service connection for bilateral hearing loss and denying service connection for a respiratory disorder, claimed as breathing problems, is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for a respiratory disorder.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2017 informal hearing presentation, the appellant's representative argued that the March 2010 VA examination for respiratory disorders was inadequate because the appellant had a respiratory diagnosis and has been prescribed medication, but the etiological opinion did not discuss how asbestos exposure caused or contributed to such disorder.  The representative stated that numerous studies have linked many diseases to asbestos exposure.  

The Board has reviewed the March 2010 medical opinion, however, and finds that it is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner thoroughly reviewed the claims file and discussed the relevant evidence of record.  The examiner took the appellant's conceded asbestos exposure into account, but still found that his diagnosed moderate obstructive lung defect was not caused by or related to service, to include exposure to asbestos.  Rather, the examiner opined that such was more likely due to his longstanding smoking history.  As explained in further detail below, the Board affords such opinion great weight.

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

	A.  Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

	B.  Analysis

In an October 2001 rating decision, the RO denied service connection for bilateral hearing loss because he did not have a current hearing loss disability for VA purposes and because service treatment records were negative for hearing loss or any in-service event, injury, or disease.  The appellant was duly informed of this decision in an October 2001 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determination is final.

In a January 2007 rating decision, the RO denied reopening the claim of service connection for hearing loss because no new and material evidence had been received.  The RO also denied the claim of service connection for breathing problems due to exposure to asbestos because there was no evidence that the appellant had a current disability and service treatment records were negative for any indication of breathing problems or any condition associated with exposure to asbestos, or any other in-service event, injury, or disease.  The appellant was duly informed of this decision in a January 2007 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in January 2007.  Such includes the appellant's statements that he was exposed to asbestos and acoustic trauma in the course of his military duties as a boiler technician/fireman.  In a March 2010 rating decision, the RO conceded that based on the appellant's service as a fireman and boiler technician, he had a high likelihood of exposure to asbestos and acoustic trauma.  

This evidence is new and material, as the evidence before the RO at the time of its January 2007 rating decision did not include probative evidence to warrant a concession of in-service events.  Service connection was denied for the claims, in part, because there was no in-service event, injury, or disease.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide medical examinations for these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claims of service connection for a respiratory disorder and bilateral hearing loss are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the reports from the March 2010 medical examinations, are sufficient to decide the claims.  Thus, although the additional evidence was sufficient to trigger VA's duty to provide a medical examination, he has been afforded the appropriate examinations.

IV.  Service Connection

	A.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

	B.  A Respiratory Disorder

There is no legal presumption with respect to service connection due to asbestos exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Rather, VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols set forth in the VA Adjudication Procedure Manual M21-1.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In this case, the record on appeal, which the Board has carefully considered, contains no probative evidence that the appellant currently has asbestosis or has ever had such for any period of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, there is no probative evidence that the appellant's current respiratory disorder, to include moderate obstructive lung defect, was caused by or incurred in active service, to include as due to exposure to asbestos.

The appellant's service treatment records include a February 1988 Navy Asbestos Medical Surveillance Program Period Health Evaluation.  The appellant reported that he had worked directly with asbestos within the past year, although his exposure was not on a regular basis.  He reported usually having a cough, but denied usual phlegm, wheezing, or shortness of breath.  He reported that, although he had recently quit smoking cigarettes, he had previously smoked less than one pack of cigarettes per day.  He denied ever having had a serious lung disease which required hospitalization.

A December 1988 clinical note states that the appellant was diagnosed with an upper respiratory infection.  A December 1988 chest radiograph note stated that the impression was "some decreased interstitial markings and peribronchial cuffing, consistent with acute bronchitis."

The December 1988 separation examination report and accompanying report of medical history indicate that, except for septorhinoplasty, the appellant denied sinus trouble, chronic cough, or any other pulmonary condition.  It was noted that the appellant smoked a few cigarettes per week.  

The post-service record on appeal includes a January 1997 radiological report noting that the appellant's lungs were clear.  The impression was a normal study.

A January 2002 clinical note states that the appellant takes his son's Ventolin inhaler as needed for wheezing, very infrequently, usually after he has smoked quite a bit.  He reported that he drinks a 12-pack of beer on Saturday and another on Sunday, smokes only when he drinks, and will smoke around 15 cigarettes each day of the weekend.

A November 2006 imaging study report states that the lungs were clear and symmetrically inflated.  There was no radiographic evidence of acute cardiopulmonary disease.

The appellant was afforded a VA examination in March 2010.  The claims file was reviewed.  The appellant reported that he worked as a boiler technician while on active duty and worked as an electrician for approximately 18 years as a civilian.  Although the appellant reported that he quit smoking six months prior and that he smoked two cigarettes per week for 10 years, the examiner observed that smoking was documented in the appellant's clinical records as early as 1988.  A 2002 VA clinical note states that the appellant only smoked when he drank, and would smoke approximately 15 cigarettes each day of the weekend.  A May 2009 VA clinical note stated that the appellant occasionally smoked.  The appellant was noted to have been prescribed a nasal spray for post-nasal drip and also used an over-the-counter nasal mist.  The appellant denied being diagnosed with asbestosis but reported work-related exposure to asbestos on active duty.  He stated that asbestos insulation around pipes was torn off without prior warning; thus, he and his fellow sailors were eventually sent for asbestos testing.  The appellant reported experiencing "breathing problems" for the past three years, progressively worsening.  He described mucus build-up in his lungs and a need to clear his throat "all the time."  Dyspnea at rest or with exertion was denied.  He stated that he had never addressed his complaints with his VA primary care physician.  The examiner observed that the appellant was prescribed Nasalide for post-nasal drip in November 2009 and has been seeing an ear, nose, and throat doctor for large cryptic tonsils.

The examiner stated that there was no objective evidence of asbestosis, despite subjective complaints.  The appellant's claimed breathing problems, with minimal functional impairment, were diagnosed as moderate obstructive lung defect with normal diffusion capacity.  However, the examiner opined that such was more likely than not due to his longstanding smoking history rather than caused by or related to his active service, including exposure to asbestos.

August 2011, January 2012, and July 2012 emergency room notes state that the appellant presented with coughs and trouble breathing.  He was diagnosed with upper respiratory infections and discharged on each occasion.

After reviewing the evidence of record, the Board concludes that the most probative evidence shows that the appellant does not currently have asbestosis, nor has he had asbestosis during any portion of the period on appeal.  The Board finds the March 2010 examiner's opinion that the appellant's moderate obstructive lung defect was less likely than not related to his active service, to include asbestos exposure, is entitled to great probative weight because it is well-reasoned and based upon an examination of the appellant and a review of the claims file.  The examiner explained that the most likely cause of his respiratory disorder was the smoking of cigarettes.  There is no medical evidence to the contrary.

Although exposure to asbestos has been conceded, such is not sufficient for a grant of service connection because mere exposure to asbestos is not a disability upon which benefits may be granted. The evidence must establish that the appellant currently has a chronic respiratory disorder related to an event, injury, or disease in service, including exposure to asbestos.

Questions of credibility regarding the appellant's smoking history notwithstanding, the Board has considered the appellant's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination report to be of greater probative weight than the appellant's lay assertions.  Moreover, the opinion in consistent with the contemporaneous clinical records which document the appellant's smoking history.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	C.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

Multiple audiograms were performed while on active duty, including at separation in December 1988, when pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
15
5
0
0

The other audiograms performed during active duty provide similar results.

A May 2009 clinical note states that the appellant reported that his hearing is better in his right ear and that tinnitus is worse in his left.  

A January 2010 clinical note states that the appellant reported left ear tinnitus since 1987, difficulty understanding words when two or more persons are present, a history of military noise exposure, and a history of civilian noise exposure.  He was noted to have worked as an electrician following separation.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
30
LEFT
20
15
10
15
20

The appellant was diagnosed as having sensorineural hearing loss; however, the audiologist stated that the appellant was not a candidate for amplification.  The appellant was educated regarding the importance of using hearing protection around intense noise, given foam earplugs, and instructed on proper use.  A TV listener was dispensed.

The appellant was afforded a VA examination in March 2010.  The claims file was reviewed.  It was noted that, upon enlistment in 1986, the appellant's hearing had been within normal limits bilaterally (-10 to 10 decibels).  In 1987, he complained of hearing loss and tinnitus.  A hearing screening showed hearing levels still within normal limits, but with a threshold shift of 15-20 decibels across all tested frequencies.  There was no further threshold shift at separation.  Rather, the appellant's hearing was still within normal limits.  In January 2010, audiological testing revealed a mild loss at 250-500Hz bilaterally.  The appellant was noted to have worked as a boiler technician and fireman while on active duty.  He was exposed to the acoustic trauma of the "12001b" boiler, blowers, fuel pumps, water pumps, and main engines.  He was issued foam ear plugs in 1987.  He worked as an electrician since separation.  The appellant reported occasional electric drill and lawnmower use, but does use ear protection.  The appellant reported a constant humming, like having a shell to his left ear, since 1987.  He also experiences a high-pitched ringing of indeterminate origin every few days.  Tinnitus in the left ear was reported as constant.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
15
10
5
10
15

The 1000-4000 Hertz average was 18.75 decibels in the right ear and 10 in the left.  Speech recognition using the Maryland CNC word list was 94 percent in the right ear and 96 percent in the left.  

Bilateral hearing levels were within normal limits according to VA standards and showed a further 10-15 decibel shift since separation in 1989.  Service treatment records were in agreement with the pure tone results, which suggested good inter-test reliability.  Results were improved at 250-500 Hz compared to the January 2010 VA test results.  The appellant's bilateral hearing was noted to be clinically normal.  

In this appeal, the appellant has contended that he developed bilateral hearing loss as a result of noise exposure during active service, including while working as a fireman and as a boiler technician.  That an injury such as noise exposure or acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

As described in detail above, the appellant's service treatment records show that his hearing acuity both in service and since that time does not meet the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 dictates that service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The appellant's March 2010 VA examination revealed speech recognition scores using the Maryland CNC Test of 96 percent for the left ear and 94 percent for the right ear; no frequency had an auditory threshold of greater than 30 decibels; and the auditory threshold for at least three frequencies was not 26 decibels or greater.  There is no post-service clinical evidence establishing a current hearing loss disability because, although the appellant has a diagnosis of bilateral sensorineural hearing loss, he does not meet the criteria under 38 C.F.R. § 3.385 to have hearing loss for VA compensation purposes.  

Moreover, the record on appeal shows that the appellant has never had a hearing loss disability for VA purposes.  As set forth above, audiograms performed while on active duty and at separation were within normal limits.  Since then, audiograms have shown that the appellant's hearing loss was not severe enough to meet the criteria under 38 C.F.R. § 3.385, including the January 2010 audiogram. 

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the appellant has contended that he has difficulty understanding words when multiple persons are speaking, the record contains audiometric test results which establish that the decreased hearing acuity he perceives does not meet the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for hearing loss.  

Although the appellant is competent to describe his decreased hearing acuity, he is not competent to state that his hearing acuity meets the required pure tone thresholds, in decibels.  Again, absent probative evidence of a current hearing loss disability, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a respiratory disorder is reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the record indicates that the appellant's original claims of service connection for hearing loss and tinnitus were denied by the RO in a final October 2001 rating decision.  In a final January 2007 rating decision, the RO denied reopening of both claims.  

In November 2009, the appellant submitted claims of service connection for hearing loss.  He did not seek service connection for tinnitus.  In a March 2010 rating decision, the RO denied service connection for hearing loss.  In March 2011, the appellant submitted a notice of disagreement with the March 2010 rating decision.  He also indicated that he disagreed with the denial of service connection for tinnitus, although that claim had not been addressed in the March 2010 rating decision.  

In April 2011, the RO sent the appellant a letter advising him that his March 2011 statement could not be accepted as notice of disagreement with the denial of service connection for tinnitus because it had been received more than one year after the January 22, 2007, notification that his claim for tinnitus had been disallowed.  

In May 2011, the appellant contacted VA and indicated that he wished to file a claim of service connection for tinnitus.  He identified medical evidence in support of his claim.  In a February 2012 rating decision, the RO again denied reopening of the claim of service connection for tinnitus.  No notice of disagreement with respect to such rating decision was received within one year of notification.  

In August 2012, the RO issued a Statement of the Case issued in response to the appellant's March 2011 notice of disagreement regarding the denial of service connection for hearing loss.  In the Statement of the Case, the RO explained that tinnitus was not included in the Statement of the Case because (1) although the appellant's March 2011 notice of disagreement discussed tinnitus, the March 2010 rating decision had not denied service connection for that disability and (2) no notice of disagreement had been received with respect to the February 2012 rating decision which denied reopening the claim of tinnitus.

On the appellant's VA Form 9, received in September 2012, he indicated that he wished to appeal all of the issues listed on the SOC.  

In a December 2017 informal hearing presentation, the appellant's representative argued that the appellant's claim of service connection for tinnitus is still pending per the appellant's March 2011 NOD, and that the RO was incorrect to treat a May 2011 Report of General Information as an application to reopen the previously denied claim of service connection for tinnitus; thus, a remand per Manlincon v. West, 12 Vet. App. 238 (1999) was warranted.

Based on the factual history above, the Board finds that absent an adverse adjudication on the issue of entitlement to service connection for tinnitus in the March 2010 rating decision, the appellant's March 2011 statement cannot serve as a notice of disagreement.  Affording the appellant the benefit of the doubt, however, and liberally construing his communications, the Board finds that the appellant's September 2012 VA Form 9 may be accepted as a timely notice of disagreement with the February 2012 rating decision which denied reopening the claim of service connection for tinnitus.

As a Statement of the Case has not been issued with respect to this claim, the Board is required to remand this matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate Statement of the Case addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  The appellant and his representative should be advised of the time afforded for perfecting an appeal in this matter, and given opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


